Citation Nr: 0403327	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of spinal meningitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
February 1968 to August 1968 while serving in the Illinois 
Army National Guard from 1967 to 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran presented oral testimony at a hearing in May 2003 
before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  

At the veteran's hearing in May 2003 he discussed various 
conditions that he attributed to spinal meningitis.  A review 
of the record shows that  some of these conditions had 
previously been denied entitlement to service connection on a 
secondary basis in a rating decision in February 1996.  As it 
is not clear if the veteran is seeking to reopen these claims 
and/or filing new claims, these are referred to the RO.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002).  Under VCAA, VA must notify the claimant of 
information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  However, since the 
passage of VCAA, the veteran has not been not fully advised 
of the duty to assist and the duty to notify with respect to 
the issue of a rating in excess of 10 percent for residuals 
of spinal meningitis.  Accordingly, remand is required for 
the RO to issue a development letter consistent with the 
notice requirements of the VCAA on the aforementioned issue.  

In addition, the Board notes that the service medical records 
attached to the claims file do not include the inservice 
hospital treatment records.  Under VCAA, VA's duty to assist 
the veteran includes obtaining service medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c)(2)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim for a rating in 
excess of 10 percent for residuals of 
spinal meningitis.  

The notice must inform the claimant (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 
2004); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should request inpatient 
hospital treatment clinical records 
during the veteran's period of active 
duty for training in 1968 to include a 
June 1968 discharge summary.  The veteran 
was admitted to the Ireland Army 
Hospital, Fort Knox, Kentucky on March 
27, 1968, and discharged on June 3, 1968.  
In addition, he was hospitalized at 
Chanute Air Force Base Hospital, Rantoul, 
Illinois from April 20, 1968, to April 
23, 1968.  

3.  After any additional information has 
been associated with the claims file, the 
VBA AMC should schedule the veteran for a 
VA neurological examination for the 
purpose of ascertaining the nature and 
extent of severity of residuals of spinal 
meningitis.  The examiner should 
expressly specify what current disorders, 
if any, are residuals of spinal 
meningitis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




